Title: 16th.
From: Adams, John Quincy
To: 


       We recite two or three times more, in s’Gravesande’s, but next quarter, we shall begin upon Ferguson’s Astronomy. Mr. Williams had a lecture, upon Trigonometry, very few of the Class attended. Charles went to Boston in the morning, and at length, brought the books, which are mostly upon philosophical subjects. Mead was at my Chamber in the evening. About half the Class are gone. I declaimed this Evening, a piece from Blair’s Lectures vol. 1. p: 14, 15, 16. on the cultivation of taste.
      